Dismissed and Memorandum Opinion filed November 1, 2022.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-22-00134-CV

                   LANCE MICHAEL JOHNSON, Appellant

                                         V.
                        TERONNA JOHNSON, Appellee

                     On Appeal from the 245th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-45623

                          MEMORANDUM OPINION

        This appeal is from a final decree of divorce signed December 30, 2021. The
clerk’s record was filed on April 25, 2022. The reporter’s record was filed on May
23, 2022. On August 18, 2022 this court (1) granted a motion to withdraw as
counsel filed by the attorney for appellant Lance Michael Johnson, leaving
Johnson to proceed pro se and (2) ordered Johnson to file his brief by August 22,
2022.
      On September 15, 2022, this court ordered Johnson to file a brief on or
before October 17, 2022, and gave Johnson notice that if he did not comply the
appeal was subject to dismissal without further notice for want of prosecution. See
Tex. R. App. P. 42.3(b).

      Appellant filed no brief or other response. We dismiss the appeal.



                                      PER CURIAM


Panel consists of Justices Spain, Poissant, and Wilson.




                                         2